Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 – 4, 12, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1 – 4, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2012/0299603 A1) (herein after Zhao) in view of Kereit et al (US 2010/0301872 A1) (herein after Kereit), and further in view of Sela (WO 2016/067289 A1) (herein after Sela).

	In Re Claim 1, Zhao teaches, a method for identifying at least one diagnosis variable indicating an aging state of an operating device in an electrical energy supply network (Fig. 1, ¶ [0002]; Fig. 1, ¶ [0003]; Examiner interpretation: dissipation factor measurements is the diagnosis variable, the power cable is the operating device), which comprises the steps of: detecting first measurement values of at least one measurement variable at a first measuring point of the operating device (Fig. 1, ¶ [0011]; Examiner interpretation: the values of voltage, current, and phase angle are the first measurement values, voltage, current, and phase angle are the measurement variables, terminal 12 is the first terminal)—; detecting second measurement values of the at least one measurement variable at a second measuring point of the operating device(Fig. 1, ¶ [0011]; Examiner interpretation: the values of voltage, current, and phase angle are the second measurement values, voltage, current, and phase angle are the measurement variables, terminals 13 is the second terminal) — , wherein the first and the second measuring point of the operating device are disposed at a physical distance from one another (Fig. 1, ¶ [0011]; Examiner interpretation: terminals 12 and 13 (first and second measuring points) are at a physical distance from one another), —, wherein stipulated times and measurement durations for detecting the measurement values of the first and the second measurement points are stipulated in terms of time such that the Reply to Office Action of May 14, 2022measurement values are detected simultaneously in the time-controlled manner at least over an overlap time range in the first and second measuring devices (Fig. 1, ¶ [0012]; Examiner interpretation: the one time (T) is the same for the first and second measurements because of overlap; terminal 12 is the first measuring device; terminal 13 is the second measuring device.); storing the time profiles (Fig. 1, one time (T)) of the first and second measurement values and, by subsequent synchronization (Fig. 1, synchronization device 17), respective simultaneously detected measurement value pairs of the at least one measurement variable are identified from the time profiles (Fig. 1, ¶ 0012; Examiner interpretation: uses synchronization and communication technologies to measure the quantities at time T from both cable terminals 12 and 13); —; and identifying the at least one diagnosis variable using respective simultaneously detected said first and second measurement values. (Fig. 1, ¶ [0012]; Examiner interpretation: the exact moment of the measurement is simultaneous detection.)
	Zhao fails to teach, — by means of a first measuring device; — by means of a second measuring device, — the first and second measurement values being detected in a time-controlled manner such that a signal of the at least one measurement variable is sampled at a prescribed sampling rate at set times and over a set measurement duration so as to generate time profiles of the first and second measurement values, —;forming in each case a first time derivative from the time profiles of the first and second measurement values for the subsequent synchronization, a maximum and an associated time at which the maximum occurs in a respective profile are identified in each profile of derived measurement values, and the measurement values that have been detected at a time of the maximum are used as the simultaneously detected measurement value pair; —.
	In analogous art, Kereit teaches, — by means of a first measuring device; — by means of a second measuring device, (Fig. 1, ¶ [0045]; Examiner interpretation: protective device 11a is the first measuring device and protective device 11b is the second measuring device)— the first and second measurement values being detected in a time-controlled manner such that a signal of the at least one measurement variable is sampled at a prescribed sampling rate at set times and over a set measurement duration so as to generate time profiles of the first and second measurement values, (Fig. 1, ¶ [0086]; Fig. 1, ¶ [0087];  Fig. 1, ¶ [0049]; Examiner interpretation: device 11a samples the first measurement values, device 11b samples the second measurement values. The time stamp is the set time. The continuous recording is the measurement duration. The sampling, time-stamp (set time), and recording (measurement duration) is the time profile.) —.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zhao by combining the first measuring device and the second measuring device taught by Zhao with the first measuring device and the second measuring device taught Kereit respectively to include the teaching of first and second measurement values being detected in a time-controlled manner such that a signal of the at least one measurement variable is sampled at a prescribed sampling rate at set times and over a set measurement duration so as to generate time profiles of the first and second measurement values taught by Kereit for the benefit of identifying a diagnosis variable which indicates an aging state of a device in an electrical network easily and accurately [Kereit [0008]: The invention is therefore based on the object of specifying a method and a measurement device of the type mentioned above which allow a setting value for the ground impedance to be determined comparatively easily and accurately.]
	Zhao in view of Kereit fail to teach, — forming in each case a first time derivative from the time profiles of the first and second measurement values for the subsequent synchronization, a maximum and an associated time at which the maximum occurs in a respective profile are identified in each profile of derived measurement values, and the measurement values that have been detected at a time of the maximum are used as the simultaneously detected measurement value pair; —.
	In analogous art, Sela teaches, — forming in each case a first time derivative (Fig. 1, ¶ 0018: a time derivative of the current and/or voltage) from the time profiles of the first and second measurement values for the subsequent synchronization (Fig. 9, ¶ 0078: time-synchronization of the expected voltage and/or current waveform values), a maximum and an associated time at which the maximum occurs in a respective profile are identified in each profile of derived measurement values (Fig. 1, ¶ 0018 minimum and maximum values of the voltage and/or current patterns; Examiner interpretation: the maximum values inherently occur at an associated time), and the measurement values that have been detected at a time of the maximum are used as the simultaneously detected measurement value pair (Fig. 1, ¶ 0031 time derivative of the current and/or voltage waveforms over a period of time; ¶ 0048 the point of interest may be any point between the source of the electrical power and the loads; Examiner interpretation: the maximum at one point of interest is the first pair and the maximum at another point of interest is the second pair.); —.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao in view of Kereit by combining synchronization device 17 taught by Zhao in view of Kereit with monitoring system 100 taught by Sela to achieve the predictable result of forming a first time derivative from time profiles measurement values; a maximum and an associated time at which the maximum occurs with the advantage of detecting an aging fault in an electrical network before the fault causes a problem. [Sela: ¶ 0052.] 

	In Re Claim 2, Zhao in view of Kereit in view of Sela teaches the limitations of claim 1, which this claim depends on.
	Kereit further teaches, the method according to claim 1, wherein the set times and/or the set measurement duration is prescribed by a configuration. (Fig. 4, ¶ [0096]; Examiner interpretation: the algorithms are the configuration.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zhao in view of Kereit in view of Sela to include the teaching of set times and/or the set measurement duration prescribed by a configuration taught by Kereit for the benefit of identifying a diagnosis variable which indicates an aging state of a device in an electrical network easily and accurately [Kereit [0008]: The invention is therefore based on the object of specifying a method and a measurement device of the type mentioned above which allow a setting value for the ground impedance to be determined comparatively easily and accurately.]

	In Re Claim 3, Zhao in view of Kereit in view of Sela teaches the limitations of claim 1, which this claim depends on.
	Zhao further teaches, the method according to claim 1, which further comprises selecting the measurement variable from the group consisting of an electric current, an electrical voltage and a phase angle at the first and second measuring points of the operating device (Fig. 1, ¶ [0011]; Examiner interpretation: voltage, current, and phase angle are the measurement variables.)

	In Re Claim 4, Zhao in view of Kereit in view of Sela teaches the limitations of claim 1, which this claim depends on.
	Zhao further teaches, the method according to claim 1, which further comprises identifying the at least one diagnosis variable in a form of a dissipation factor of the operating device or of a characteristic impedance of a system equivalent circuit diagram of the operating device. (Fig. 1, ¶ [0002]; Fig. 1, ¶ [0003]; Examiner interpretation: dissipation factor measurements is the diagnosis variable.)

	In Re Claim 12, Zhao in view of Kereit in view of Sela teaches the limitations of claim 1, which this claim depends on.
	Zhao further teaches, the method according to claim 11, which further comprises: transmitting at least the measurement value pair that has been detected at the time of the maximum to an evaluation device (Fig. 1, ¶ [0012]; Examiner interpretation: central data processing unit 16 is the evaluation device); and identifying the at least one diagnosis variable using the evaluation device (Fig. 1, ¶ [0012]; Examiner interpretation: central data processing unit 16 (the evaluation device) determines the insulation losses (the diagnosis variable).)

	In Re Claim 14, Zhao teaches, a measuring system for identifying at least one diagnosis variable (Fig. 1, ¶ [0010]; Fig. 1, ¶ [0011]; Examiner interpretation: 10 is the measuring system, the dissipation factor is the diagnosis variable), —; a timer configured to detect measurement values in a time-controlled manner (Fig. 1, ¶ [0012]; Fig. 1, ¶ [0011]; Examiner interpretation: synchronization device 17 is the timer, the values of voltage, current, and phase angle are the measurement values) —; and a storage device for storing profiles of the measurement values (Fig. 1, ¶ [0012]; Examiner interpretation: central data processing unit 16 (the storage device) stores the measurement values); a synchronization device (Fig. 1, synchronization device 17) formed to identify, by subsequent synchronization, respective measurement value pairs detected simultaneously in said measuring devices from the profiles of the measurement values (Fig. 1, ¶ [0011]; Examiner interpretation: the sample start time of the first measurement value and the sample start time of the second measurement value is the first pair, the sample stop time of the first measurement value and the sample stop time of the second measurement value is the second pair) —; and an evaluation device configured to identify the at least one diagnosis variable at least from the simultaneously detected measurement value pair. (Fig. 1, ¶ [0012]; Examiner interpretation: central data processing unit 16 (the evaluation device) determines the insulation losses (the diagnosis variable).)
	Zhao fails to teach, — the measuring system comprising: at least two measuring devices, each containing: a sampling device for sampling a signal of at least one electrical measurement variable using a prescribed sampling rate; — such that a signal of a measurement variable is sampled at a prescribed sampling rate at set times and over a set measurement duration so as to generate a time profile of the measurement values; — a synchronization device — by virtue of the fact that said synchronization device forms in each case a first time derivative in each profile of the measurement values, identifies a maximum in each said profile of derived measurement values and uses the measurement values that have been detected at a time of a respective maximum as the simultaneously detected measurement value pair; —.
	In analogous art, Kereit teaches, — the measuring system comprising: at least two measuring devices, each containing: a sampling device for sampling a signal of at least one electrical measurement variable using a prescribed sampling rate  (Fig. 1, ¶ [0045]; Fig. 4 ¶ [0093]; Examiner interpretation: Fig 1 is the measuring system, 11a and 11b are the measuring devices, timer 46 is the sampling device that samples current and voltage phasor (the measurement variable)); — such that a signal of a measurement variable is sampled at a prescribed sampling rate at set times and over a set measurement duration so as to generate a time profile of the measurement values  (Fig. 1, ¶ [0086]; Fig. 1, ¶ [0087]; Examiner interpretation: 11a and 11b sample the current and voltage phasor (the measurement variables). The time stamp is the set time. The continuous recording is the measurement duration. The sampling (prescribed sampling rate), time-stamp (set time), and recording (measurement duration) is the time profile); —.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zhao by combining the first measuring device and the second measuring device taught by Zhao with the first measuring device and the second measuring device taught Kereit respectively to include the teaching of first and second measurement values being detected in a time-controlled manner such that a signal of the at least one measurement variable is sampled at a prescribed sampling rate at set times and over a set measurement duration so as to generate time profiles of the first and second measurement values taught by Kereit for the benefit of identifying a diagnosis variable which indicates an aging state of a device in an electrical network easily and accurately [Kereit [0008]: The invention is therefore based on the object of specifying a method and a measurement device of the type mentioned above which allow a setting value for the ground impedance to be determined comparatively easily and accurately.]
	Zhao in view of Kereit fail to — a synchronization device — by virtue of the fact that said synchronization device forms in each case a first time derivative in each profile of the measurement values, identifies a maximum in each said profile of derived measurement values and uses the measurement values that have been detected at a time of a respective maximum as the simultaneously detected measurement value pair; —.
	In analogous art, Sela teaches, — a synchronization device (Fig. 1, monitoring system 100) — by virtue of the fact that said synchronization device forms in each case a first time derivative (Fig. 1, ¶ 0018: a time derivative of the current and/or voltage) in each profile of the measurement values, identifies a maximum in each said profile of derived measurement values (Fig. 1, ¶ 0018 minimum and maximum values of the voltage and/or current patterns; Examiner interpretation: the maximum values inherently occur at an associated time) and uses the measurement values that have been detected at a time of a respective maximum as the simultaneously detected measurement value pair (Fig. 1, ¶ 0031 time derivative of the current and/or voltage waveforms over a period of time; ¶ 0048 the point of interest may be any point between the source of the electrical power and the loads; Examiner interpretation: the maximum at one point of interest is the first pair and the maximum at another point of interest is the second pair.); —.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao in view of Kereit by combining synchronization device 17 taught by Zhao in view of Kereit with monitoring system 100 taught by Sela to achieve the predictable result of forming a first time derivative from time profiles measurement values; a maximum and an associated time at which the maximum occurs with the advantage of detecting an aging fault in an electrical network before the fault causes a problem. [Sela: ¶ 0052.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868